IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


D.P.O., A CHILD,

             Petitioner,

 v.                                                      Case No. 5D17-0452

STATE OF FLORIDA,

             Respondent.

________________________________/

Opinion filed February 24, 2017

Petition for Writ of Habeas Corpus,
A Case of Original Jurisdiction.

Daniel Wehking, Assistant          Regional
Counsel, of the Office of the      Criminal
Conflict and Civil Regional        Counsel,
Melbourne, and Jeffrey Deen,       Regional
Counsel, of the Office of the      Criminal
Conflict and Civil Regional        Counsel,
Casselberry, for Petitioner.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Robin A. Compton,
Assistant Attorney General, Daytona
Beach, for Appellee.



PER CURIAM.

      D.P.O., a child, petitions this court for a writ of habeas corpus, arguing she is being

illegally held in nonsecure detention based on the trial court’s February 2, 2017 order
placing her on electronic monitoring until March 30, 2017. She also claims she was

illegally ordered to have no contact with the victim.

       Section 985.26(3), Florida Statutes (2016), provides that a child may not be held

in secure or nonsecure detention care for more than 15 days following the entry of an

order of adjudication. Electronic monitoring is considered to be a form of nonsecure

detention under section 985.03(18)(b), Florida Statutes (2017). Inasmuch as the order

placing D.P.O. on electronic monitoring for more than 15 days following her adjudicatory

hearing is unauthorized absent a delay pursuant to section 985.26(4), Florida Statutes,1

we grant the writ and remand for entry of an order striking electronic monitoring. 2

       PETITION GRANTED.

BERGER, WALLIS and LAMBERT, concur.




       1   Section 985.26(4) provides:

                        The time limits in subsections (2) and (3) do not include
                periods of delay resulting from a continuance granted by the
                court for cause on motion of the child or his or her counsel or
                of the state. Upon the issuance of an order granting a
                continuance for cause on a motion by either the child, the
                child’s counsel, or the state, the court shall conduct a hearing
                at the end of each 72-hour period, excluding Saturdays,
                Sundays, and legal holidays, to determine the need for
                continued detention of the child and the need for further
                continuance of proceedings for the child or the state.

Nothing in the trial court’s order requiring D.P.O. be placed on electronic monitoring
provided for a 72-hour review hearing to determine the need for continued detention.
       2   We find no merit in D.P.O.’s claim regarding the no-contact order.


                                               2